Hill, J.
The words, “ Eor value received we hereby assign, transfer, and set over to the Marion National Bank all our right, title, and interest in and to the within note and in and to the said Indiana Motor Trucks for which this note was executed,” written on the back of a promissory note and signed by the payee, is an indorsement oi[ the note. Vanzant v. Arnold, 31 Ga. 210(2) ; Baldwin Fertilizer Co. v. Carmichael, 116 Ga. 762 (42 S. E. 1002) ; Hendrix v. Beuhard, 138 Ga. 473 (75 S. E. 588, 43 L. R. A. (N. S.) 1028, Ann. Cas. 1913D, 688).
2. The defenses attempted to be set up not coming within any'of the provisions of section 4286 of the Civil Code (1910), the trial court did not err in striking them and in directing a verdict for the plaintiff, especially in view of the fact that in this case the pleadings showed that the defense relied upon was in no wise connected with the transaction put of which grew the note sued on. \

Judgment affirmed.


Jenlcins, P. J., and Stephens, J., eonew.

Saussy &.Saussy, for plaintiff in error.
■ Jacob Gazan, contra.